                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


DASAY L. HOLLINQUEST,

              Plaintiff,
       v.

RUSS NICHOLS, Physical Plant Manager;
PAUL HOEYE, Assistant Superintendent;                            Case No. 2:17-CV-00797-AC
JOHN MYRICK, Superintendent; MARK
NOOTH, Eastside Administrator;                                       OPINION AND ORDER
C. DIETER, Registered Nurse;
S. WHITBREAD, Nurse Manager;
S. DEACON, Grievance Coordinator
Assistant; ARNELL EYNON, Grievance
Coordinator; LT. C. IRVING;
LT. BOWMAN; MS. SCHUTT, Executive
Assistant; DAVID PEDRO, Operation
Captain; T. RIDLEY, Assistant
Superintendent; B. WHELAN, Nurse
Manager,

              Defendants.



MOSMAN, J.,

       On August 7, 2019, Magistrate Judge John Acosta issued his Findings and

Recommendation (“F&R”) [68], recommending that Defendants’ Motion for Summary

Judgment [52] should be GRANTED in part and DENIED in part, as follows: Defendants’

Motion as to Claims One and Two, to the extent the motion is premised on the Eighth

Amendment, should be GRANTED, and it should be DENIED on all other grounds; Plaintiff’s

Due Process argument, asserted in Claim Three of his Amended Complaint [8], should be


1 – OPINION AND ORDER
DISMISSED without leave to amend; and Plaintiff’s retaliation claim should be DISMISSED

without leave to amend. Plaintiff filed an objection [73] and Defendants filed a response [78].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta’s recommendation and I ADOPT the F&R [68]

in full. I GRANT Defendants’ Motion for Summary Judgment [52] on Claims One and Two, to

the extent the motion is premised on the Eighth Amendment, and DENY the Motion on all other

grounds. I DISMISS without leave to amend both Claim Three of Plaintiff’s Amended

Complaint [8] and Plaintiff’s retaliation claim.

       IT IS SO ORDERED.

                   30 day of September, 2019.
       DATED this ____

                                                             ________________________
                                                             MICHAEL W. MOSMAN
                                                             Chief United States District Judge


2 – OPINION AND ORDER
